Citation Nr: 1810050	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for impingement syndrome, right shoulder, with degenerative arthritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2008 to April 2011.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In the initial August 2013 rating decision, the RO awarded the Veteran a rating of 30 percent for his service-connected PTSD from May 1, 2011 to February 20, 2012, 10 percent from February 21, 2012 to March 17, 2013, and 30 percent from March 18, 2013.  Subsequently, in the May 2014 rating decision, the RO increased the Veteran's PTSD rating to 30 percent for the whole rating period.

In May 2016, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.

In August 2016, the Board granted an increased rating for the Veteran's PTSD to 50 percent and remanded the issue for an even higher rating for additional development.  The Board also remanded the claims of an increased rating for the right shoulder disorder and a TDIU for further development.

The PTSD rating issue is addressed in the decision below.  The remaining two claims are addressed in the remand section following the decision.



FINDING OF FACT

The Veteran's PTSD has not manifested in occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, or in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited its discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.

Under DC 9411, a 10 percent rating is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder; rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).


Facts and Analysis

Throughout the appeal period, and based on the Veteran's statements and Board hearing testimony, the Veteran contends that an increased rating is warranted for his PTSD.

After the Veteran separated from service, he began psychiatric treatment at the Providence VA Medical Center.  During August 2011 treatment, the Veteran indicated that his mood has been down and depressed, and he did not want to be around people.  He reported that he was taking medication for his depression and that when he stopped taking it he became miserable.  His symptoms included depressed mood, anhedonia, difficulty sleeping, including racing thoughts, and anxiety.  He also reported being constantly on guard, watchful or easily startled and feeling numb and detached from others.  He initially tested positive for depression and negative for PTSD. The Veteran also reported problems with alcohol, as he was drinking enough to get intoxicated 5 to 6 times per week.

Moreover, in a February 2012 VA treatment record, the Veteran indicated a history of anxiety and depression.  He noted continued sleep difficulties and problems with alcohol use.  In a treatment record dated February 13, 2012, the Veteran reported having an anxiety attack and a GAF score of 55 was assigned.

The Veteran claimed that he was disabled due to his psychiatric disorders, in connection with a claim filed in September 2013 with the Social Security Administration (SSA).  He reported that he was not good at handling stress and that he drinks to drown out nightmares.  He further indicated he has trouble handling money and that his depression and anxiety make it difficult to eat or think clearly.  In November 2013 SSA records, the Veteran was found to have severe anxiety and affective disorders.  He was found to have mild restriction of activities of daily living and marked difficulties in maintaining social function, as well as concentration, persistence and pace.  He was determined by the SSA to be disabled due to his psychiatric symptoms.

In March 2013, the Veteran underwent a VA psychiatric examination.  He was diagnosed with PTSD and assigned a GAF score of 54.  He reported nightmares, being "edgy and jumpy", panic attacks, sleep problems and startle reactions.  He also reported using alcohol to alleviate PTSD symptoms.  The examiner indicated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The examiner further noted symptoms of avoidance, diminished interest, detachment, difficulty sleeping, anger, difficulty concentrating, hypervigilance, as well as depression, anxiety, panic attacks, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  However, the Veteran did not report suicidal or homicidal ideation, obsession rituals, grossly inappropriate behavior, neglect of personal appearance or the inability to perform activities of daily living, including maintaining personal hygiene.

The Veteran was afforded a May 2016 Board hearing in which he reported that his PTSD had worsened since the most recent March 2013 VA examination.  He indicated he has severe anxiety and depression, as well as severe panic attacks.  He further noted memory problems, hypervigilance and that he is bothered by loud noises.  He also struggles with activities of daily living and relies on his girlfriend for shopping, cooking, cleaning, to assist with his doctor's appointments and managing his medications.  Additionally, he reported being extremely isolated, with no friends, never leaving his apartment and that he has not worked since separating from the military in April 2011.

The claim came before the Board in August 2016 and, as noted, the Veteran's initial PTSD rating was increased to 50 percent.  The Board also remanded the claim for an additional increase in excess of 50 percent for a VA examination to determine the current severity of his PTSD.

The Veteran was afforded a VA examination in October 2016 pursuant to the Board's remand.  The examiner indicated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The examiner noted symptoms similar to the prior March 2013 VA examination, including avoidance, diminished interest, difficulty sleeping, irritability, hypervigilance, exaggerated startle response, as well as depression, anxiety, panic attacks, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner stated the Veteran's PTSD symptoms are within a similar range of frequency and severity, as well as social and occupational functioning, as the prior VA examination.  He noted the symptoms would have a moderate impact on his ability to function in an occupational environment and would decrease his ability to perform occupational tasks, only during periods of significant stress.

In consideration of the evidence, the Board finds the criteria for an initial rating in excess of 50 percent have not been met.  The Board determines the two VA examinations and opinions are the most persuasive evidence of record as to the level of severity of the Veteran's PTSD.

The VA examiner's opinions in March 2013 and October 2016 support that the Veteran's PTSD causes at worst occupational and social impairment with reduced reliability and productivity, consistent with the 50 percent rating.  The examiner in October 2016 noted symptoms similar to the prior March 2013 VA examination, including avoidance, diminished interest, difficulty sleeping, irritability, hypervigilance, as well as depression, anxiety and panic attacks.  He stated the Veteran's PTSD symptoms are within a similar range of frequency and severity, as well as social and occupational functioning, as the prior March 2013 VA examination.

While the Board is sympathetic to the severity of the Veteran's PTSD and the difficulties he experiences with his associated symptoms, the evidence of record does not support a rating in excess of 50 percent for this disability.  In this regard, the Board finds the VA opinions of March 2013 and October 2016 to be highly probative.  The examiner reviewed the entire claims file, including the VA treatment records, prior VA examination, and other relevant evidence, and his opinion reflects consideration of all the relevant facts.  In addition, his conclusions include detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

A disability that warrants a 70 percent rating is so severely disabling that some of the examples of symptoms include speech intermittently illogical, near-continuous panic or depression affecting the ability to function independently, and spatial disorientation, as well as suicidal or homicidal ideation.  The Veteran does not have a history of having suicidal or homicidal ideation, or any of the other symptoms noted.  Moreover, this case does not turn on presence or absence of a single symptom.  Instead, the overall impact of the Veteran's PTSD symptoms on his occupational and social functioning is assessed.  After consideration of the Veteran's reported symptoms, the VA examinations, and when conducting a holistic analysis, the Board finds the severity of the Veteran's PTSD to be consistent with a rating of 50 percent.

While a 70 percent rating is not supported, an even higher rating of 100 percent is also not warranted.  The evidence does not demonstrate total occupational and social impairment, which would warrant an increased rating of 100 percent at any time.  A disability that justifies a 100 percent rating is so severely disabling that some of the examples of symptoms include posing a "persistent" threat of danger to self or others and not knowing one's own name, the names of close relatives, or one's occupation.  The Veteran does not have a history of having such symptoms.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 50 percent for PTSD.  As there is no doubt to be resolved, an increased rating is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

An initial disability rating for PTSD in excess of 50 percent is denied.


REMAND

The Board finds the Veteran's claim for an increased rating for his right shoulder disability must be remanded for further development.

The Veteran was afforded an April 2013 VA examination for his right shoulder disability.  Upon testing, the examiner indicated right shoulder flexion to 140 degrees, with pain beginning at 130, and abduction to 90 degrees with pain beginning at 90.  Further, subsequent to repetitive use testing, the Veteran's flexion was limited to 140 degrees and abduction to 80 degrees.  The examiner indicated factors contributing to the disability level were less movement than normal, weakened movement, excess fatigability and pain on movement.

In an April 2013 addendum opinion, the VA examiner concluded an opinion could not be rendered as to whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  She noted the Veteran was not currently having a flare, and although there was repetitive movement testing performed per Deluca requirements, she had not observing the Veteran over a period of time and did not have the opportunity to measure for specific degrees of additional range of motion loss over a period of time.

At the May 2016 Bard hearing, the Veteran indicated that he had pain throughout the motion of his right shoulder and that doctors thought he might need surgery.  He stated he suffers flare-ups to his right shoulder when he overuses it, such as doing yardwork.  He indicated he could use his right arm for approximately one hour before it became inflamed and a flare-up could occur.

The Board remanded the claim in August 2016 for further development, including a VA examination to determine the current severity of the Veteran's right shoulder disability.  The Veteran was afforded an October 2016 examination in which the examiner found right shoulder flexion to 160 degrees and abduction to 140 degrees.  Pain was noted upon testing but it did not result in functional loss.  The Veteran did not report flare-ups to the examiner.  The Veteran was able to perform repetitions; however, there was no additional functional loss.  The examiner stated the functional impact of the disability is pain with overhead lifting, difficulty with heavy lifting and difficulty pulling and pushing with his right hand.  The examiner submitted a December 2016 addendum opinion in which she indicated there is objective evidence of pain on passive range of motion and objective evidence of pain when the shoulder is used in non-weight bearing.

The Board finds that despite multiple prior VA right shoulder examinations, a remand is required for a new VA examination to fully evaluate the severity of the Veteran's service-connected right shoulder disability.  The October 2016 and December 2016 opinions satisfied the standard set forth in Correia v. McDonald, 28 Vet. App. 158 (2016) to test the joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing and with the range of the undamaged joint.  Id.  However, the examiner did not provide an adequate rationale with regard to potential additional functional loss during the reported flare-ups of the Veteran's right shoulder.

Although the Veteran did not report right shoulder flare-ups in the October 2016 VA examination, he did report flare-ups at the April 2013 VA examination and the May 2016 Board hearing.  On remand, a new VA examination is required and the reported flare-ups should be addressed by the examiner.  The opinion should include adequate information regarding the Veteran's reported flare-ups and the examiner should "estimate the functional loss that would occur during flares."  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

With regard to the TDIU issue, in August 2016 the Board remanded the issue and directed the RO to send the Veteran the standard application for a TDIU so he could complete and return the form.  The RO issued the required development letter in August 2016; however, no TDIU application has been submitted.  Nevertheless, the Board finds the right shoulder disability has a direct impact on the Veteran's employability.  Thus, the TDIU issue is inextricably intertwined with the right shoulder issue and must also be remanded for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected right shoulder disability.

The examiner should record the range of motion observed on clinical evaluation.  The examiner should specifically test the right shoulder joint for pain on both active and passive motion, in weight bearing and nonweight-bearing and with range of motion measurements of the opposite joint.

The examiner should also estimate the functional loss that would occur during flares.

If any of this cannot be accomplished, it should be thoroughly explained why.

All opinions expressed should be accompanied by supporting rationale.

2.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


